Title: To Thomas Jefferson from “Nicholas Geffroy,” 1 August 1801
From: “Nicholas Geffroy”
To: Jefferson, Thomas


New-Port August 1st 1801.
Encouraged, great & good Sir, by the character you sustain of being accesible to all of your fellow Citizens, I take the liberty of obtruding myself upon your precious time, to offer you my homage, & to assure you of the sentiments of veneration & respect with which I have been inspired by your wise, virtuous, & popular administration. The People of America would have gained but little by placing you in the presidential chair if the abuses of the past administrations had been continued, & you having commenced the correction of them (with the hope of your making a complete reform) have filled with contentment & delight all good men in this State. Under the administration of John Adams very extensive fortifications were commenced & nearly completed in this harbour, merely I believe for the purpose of benefiting Genl Knox. How, you will ask, was Genl Knox to be advantaged by the building of forts at New-Port? The fact is, Sir, the engineer had it in charge from the President to obtain all the materials from Genl Knox—Colo Toussard went, at the public ex-pence, to St. Georges river to make contracts which were paid for in advance, & the forts here were built of timber Bricks &c &c sent here in vessels by Knox all the way from the province of maine & at an enormous expence—the very lime was brought here in barrels from Knox’s estate, & when the engineer was once asked at our Coffee-House why he did not refuse it on account of its badness, he answer’d “because my orders are to take all my materials from Knox’s estate.” This as you can easily imagine greatly scandalized the honest part of our community. After fort Adams was built eight acres of land were bought in that neighbourhood for the accommodation of the Garrison, as ’was said, at the price of two hundred dollars the acre—this was an unheard of price for land here, and the purchase was made of an old lady of Massachusetts who is Sister to Mrs. Adams. All the offices here have been filled by persons who were recommended only by their violence of character—the rule of appointing violent & hot headed men has governed from the office of Collector downwards. The system of which these things were parts have greatly disgusted a great majority of the People of this State—particularly the Quakers who make a large portion of ’em—Your beginning to correct the abuses of your Predecessor gives us infinite joy. Stopping the building of forts here is highly satisfactory. The appointing Mr Howell attorney receives general approbation, tho’ the appointment of Mr Barnes does not—Barnes is feeble in point of talents, & in politics is any thing every thing & nothing—with Tories a tory & with Wigs he is a wig. This State is at present decidedly in the wig interest (in the Genl Assembly we have a majority of more than one third) & there is a prospect of its being permanently so. In Connecticut New-Hampshire & Massachusetts political heresies are so rooted, & priestcraft is so fully in operation, that you cannot conciliate those States—but some attentions from you may do much here; & in Vermont may be useful tho’ in a less degree. Gov Fenner, Mr Christopher Ellery (a Senator in Congress) Gen Joseph Staunton, Mr Paul Mumford & Wm Vernon senr are vastly influential characters in Rhode Island. The union of their interests in the parts of the State they respectively reside makes a majority of our People. I don’t know if there be any reason for it but ’tis confidently said here that either Christopher Ellery or Paul Mumford will be the successor of the present Collector old Mr Ellery—they are both of them excellent men & the promotion of either would give equal pleasure. The answer you condescended to give to the remonstrance of the Satellites of old Hillhouse at new Haven, has afforded us much pleasure; & even some of our most high toned Tories acknowledge the correctness of the principle which requires that the subordinates should be of the same politics with the chief. Some young englishmen who scribble for the Papers at Providence will censure this as they will every measure of yours, but the great bulk of the People in this State think ’tis your duty to take care of yourself—that you should give fair play to your own administration—that wig principles ought to go freely into operation—that the measures of administration ought not to be fettered by being entrusted to those who disapprove ‘em. These sentiments are universal among the wigs of New England. They are anathematized by Tories, but depend upon it Sir you cannot please them! Every thing from you they will censure (I mean the leaders of the party) Some time past they said you did not dare to turn men out of office, for that your nerves were too weak, now they begin to shake in their shoes & suppose you will turn ‘em all out. Unless Sir the Tories are dismissed from Office (& all offices in New England are occupied by tories) you will be betrayed. Your meeting the wishes of the People (as expressed at the late election) and putting the government into the hands of Wigs is deemed essential here to our well doing. A purification is necessary, & we cannot be purified unless you cleanse the Augean Stable completely. The People of new-Haven (set on by old-Hillhouse) bluster about the appointment of Mr Bishop, because (as they say) he is old, & yet these very People abuse you, in advance, for the dismissal of old Ellery here & Genl. Lincoln in Boston (taking it for granted they will be dismissed) & both of these gentlemen are as old, and much more infirm than Bishop. I had the honor of being presented to you Sir, when you accompanied Genl Washington in his visit to this town, & I wish you may think that circumstance & my wish to give you some local information an excuse for troubling you with this letter & of assuring you of my respect & veneration. Should your Excellency visit this country it will give me unspeakable delight to tender my respect & services in person. Your time is so fully & usefully employed that I can hardly expect the honor of an answer from you, but should you deign in some moment of leisure to favor me with a line ‘twill gladden the heart of an old man now sixty nine years of age, whose heart is sound with affection for you, & who seeing the affairs of this Country deposited in your Hands, says, sincerely, now good Lord let thy Servant depart in Peace for the first object of his wishes is complete. With unfeigned respect & esteem, great & good Sir, I am your humble Servant
Nicholas Geffroy—
